       Case 2:20-mi-99999-UNA Document 220 Filed 12/11/20 Page 1 of 4




                   THE UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         GAINESVILLE DIVISION

TAMMY JOAN LEWALLEN,                         )
                                             )
                   Plaintiff                 )
                                             )
            vs.                              )    CIVIL ACTION FILE NO.:
                                             )
ANDREW SAUL,                                 )
COMMISSIONER OF                              )
SOCIAL SECURITY,                             )
                                             )
                   Defendant.                )




                                 COMPLAINT




      COMES NOW Tammy Joan Lewallen, hereinafter referred to as Plaintiff, by

and through her attorney, John V. Hogan, and brings this action against the

Defendant as captioned, and respectfully shows:

                                        1.

      Plaintiff is a citizen of the United States of America and a resident of Hall

County, Georgia.




                                        1
       Case 2:20-mi-99999-UNA Document 220 Filed 12/11/20 Page 2 of 4




                                         2.

      Defendant is the Commissioner of the Social Security Administration.

                                         3.

      Jurisdiction of this Court is evoked under Sections 205(g) and 1631(c)(3) of

the Social Security Act, as amended, (Sections 405(g) and 1383(c) of Title 42 of the

United States Code) this being an action authorized by law for review of Defendant’s

final administrative decision denying Plaintiff disability benefits under the Social

Security Act, as amended.

                                         4.

      Plaintiff applied for disability benefits under Title XVI of the Social Security

Act by way of application filed February 13, 2018 and for disability benefits under

Title II of the Social Security Act on February 16, 2018.

                                         5.

      Plaintiff alleged that she became disabled as of January 28, 2016.

                                         6.

      Plaintiff has not been engaged in substantial gainful activity at any time

subsequent to her alleged onset date.




                                          2
          Case 2:20-mi-99999-UNA Document 220 Filed 12/11/20 Page 3 of 4




                                         7.

      Plaintiff met the insured status requirements for entitlement to disability

benefits under Title II of the Social Security Act as of the alleged onset date, and

through the date of the administrative law judge’s decision.

                                         8.

      Plaintiff shows that at all times from the alleged onset date, through the date

of the ALJ decision, she was under a disability as defined in sections 216(i) and

223(d) of the Social Security Act, as amended [42 U.S.C. §§ 426(i) and 423(d)].

Plaintiff was disabled due to severe medically determinable impairments including

lumbar degenerative disc disease, degenerative joint disease of both hips, morbid

obesity, migraine headaches, a bipolar disorder and post-traumatic stress disorder.

                                         9.

      Plaintiff’s aforesaid applications were denied at the initial and reconsideration

levels.

      After an administrative law judge hearing, a written decision was issued

February 3, 2020 denying the claims.

                                         10.

      Appeals Council review was requested in a timely manner; and denied by way

of notice dated November 6, 2020.




                                          3
       Case 2:20-mi-99999-UNA Document 220 Filed 12/11/20 Page 4 of 4




      This determination by the Appeals Council is the Defendant’s final

administrative decision.

                                         11.

      Defendant’s decision is not supported by substantial evidence.

                                         12.

      Defendant’s decision is based upon errors of law.

      WHEREFORE, Plaintiff requests:

      (a)   That this Court find there was not substantial evidence to support

            Defendant’s decision that Plaintiff was not disabled, and reverse said

            decision;

      (b)   That this Court find Defendant’s decision that Plaintiff was not disabled

            is based upon error of law and reverse said decision; and

      (c)   That this Court grant such other and further relief as appears just and

            proper.

      Respectfully submitted this 11th day of December 2020.


                               John V. Hogan
                               GA Bar No. 359936
                               Attorney for Plaintiff

      Law Offices of John V. Hogan
      593 Main Street
      Suwanee, GA 30024
      678-546-1010
      john@johnhoganlaw.com
                                         4
